DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “an elastic member vertically providing an elastic force to the first regulation member” and “wherein the first and second regulation members are formed with first and second regulation protrusions, respectively, in which the first regulation protrusion includes a first regulation ridge and a first regulation root, and the second regulation protrusion includes a second regulation ridge and a second regulation root such that the first and second regulation members are engaged with each other” in claim 1. The closest prior arts are Michaux (US PN 7,857,174), Bertin (US PG PUB 2012/0292344), Kim (US PN 9,186,689), and Kim (US PG PUB 2016/0324294). The prior arts teach a dispenser with a container, a discharge device, a fixing member, a rotating member, a first regulation device, and a second regulation device. However, none of the prior arts teach an elastic member to provide an elastic force to the first regulation member and the inter-engaging geometrical features between the first and the second regulation members. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-8 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754